DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 1, 2022 has been entered. Claims 1-18 remain pending in the application and claims 19-20 are added. Applicant’s amendments to the Claims and Specification have overcome the objections set forth in the Non-Final Office Action mailed April 4, 2022. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed April 4, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (U.S. Patent No. 20160375254).
	Regarding claim 1, Walker teaches systems and methods for producing asynchronous neural responses to treat pain, including for peripheral nerves (i.e., a method of determining electrical properties in a peripheral nerve). (Abstract, Paragraph [0048]).  As shown in Figures 10 and 12, lead bodies (110) (i.e., plurality of electrodes) are positioned proximate to a target neural population (e.g., around a perimeter of the peripheral nerve). (Paragraphs [0040], [0044]).
Walker further teaches directing first and second electrical signals to a target neural population (i.e., simultaneously applying a phase separated pair of first and second probe electrical signals), to selected representative locations for representative lead bodies (110). (Paragraph [0031]). In each of the foregoing representative locations, the first portion (111a) (i.e., first electrode) of the lead body (110) can be positioned epidurally (or subdurally) proximate to a target neural population while the second portion (111b) (i.e., second electrode) is positioned radially outwardly from the target neural population (i.e., to a set of respective first and second combinations of electrodes). (Paragraph [0044]).
Figure 6 is a timing diagram illustrating wave forms for two electrical signals, shown as a first electrical signal (630a) and a second electrical signal (630b). The first electrical signal (630a) includes first cycles (632a), each of which includes a first pulse (631a) having a pulse width PW1. Individual first cycles (632a) have a first period P1. The second electrical signal (630b) includes multiple second cycles (632b), each of which includes a second pulse (632b) having a second pulse width PW2. Individual second cycles (632b) have a second period P2. In a particular embodiment, each second cycle (632b) of the second signal (630b) follows a corresponding first cycle (632a) of the first signal (630a), and is spaced apart from the first cycle (632a) by an offset or phase shift O. In particular embodiments, the offset O can have a constant value, so that the first and second frequencies F1, F2 are equal. In other embodiments, the offset O can vary, which can prolong the effectiveness of the therapy (i.e., the phase separated pair of first and second provide electrical signals having different signal phases from each other). (Paragraphs [0032]-[0033]).  
The diagnostic leads are not expected to discriminate between action potentials from individual neurons, but rather can record (i.e., collect) an overall action potential sum. At low stimulation frequencies, in response to which the neuron population generates synchronous action potentials, the recorded signal strength of the compound action potential is expected to be higher than when the patient produces asynchronous responses at higher frequencies, in which the recorded signal will have a lower signal strength indicating fewer additive action potentials (i.e., collecting one or more combined responses corresponding to the different signal phases from the one or more combined responses). (Paragraph [0045]). Accordingly, in one embodiment, the practitioner can increase the frequency of the signals applied to the treatment leads, while observing the amplitude of the summed compound action potential response recorded by the recording leads. When the detected response decreases, this can indicate to the practitioner that the patient is generating asynchronous action potentials (i.e., detecting a pair of phase separated electrical response corresponding to the different signal phases from the one or more combined responses; and using the pair of phase separated electrical responses to determine electrical properties of the peripheral nerve). (Paragraph [0045]).
Regarding claim 2, Walker further teaches directing electrical signals to a target neural population for different representative lead bodies, e.g., electrodes 110c and 110d, (i.e., applying each of a plurality of said phase separated pairs of probe electrical signals to a different set of combinations of electrodes). (Paragraph [0031]).
As previously discussed, the diagnostic leads are not expected to discriminate between action potentials from individual neurons, but rather can record (i.e., collect) an overall action potential sum. At low stimulation frequencies, in response to which the neuron population generates synchronous action potentials, the recorded signal strength of the compound action potential is expected to be higher than when the patient produces asynchronous responses at higher frequencies, in which the recorded signal will have a lower signal strength indicating fewer additive action potentials (i.e., collecting the one or more combined responses comprises collecting the one or more combined responses to the phase separated pairs at the one or more of the plurality of electrodes). (Paragraph [0045]). Accordingly, in one embodiment, the practitioner can increase the frequency of the signals applied to the treatment leads, while observing the amplitude of the summed compound action potential response recorded by the recording leads. When the detected response decreases, this can indicate to the practitioner that the patient is generating asynchronous action potentials (i.e., detecting a pair of phase separated electrical responses corresponding to each phase separated pair of probe electrical signals from the one or more combined responses; and using the plurality of said pairs of phase separated electrical responses to determine the electrical properties of the peripheral nerve within the perimeter). (Paragraph [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of  McEwan (U.S. Patent No. 8,611,991) (previously cited).
	Regarding claim 3, Walker teaches all of the elements of the claimed invention except “a frequency multiplexed plurality” of said phase separated pairs of probe electrical signals [] applied simultaneously to each other, each such phase separated pair comprising “probe electrical signals of a different frequency band”,In re: Thomas DOWRICK et al. Application No.: 16/622,692Filed: December 13, 2019Page 4 of 12and the detecting comprises detecting a pair of phase separated electrical responses corresponding to “each frequency band” from the one or more combined responses.	
McEwan, in a related field of endeavor, teaches a method to simultaneously inject currents which are modulated to be mathematically orthogonal, so that their contributions to the potential at any electrode can be separated by demodulation, also known as frequency- division multiplexed electrical impedance tomography (FDM EIT). For example, if a current of frequency f1 is injected at one pair of electrodes, and a current of frequency f2 at a second pair, then the potential across a third pair of electrodes can be separated into a component due to f1 and a component due to f2 by synchronously demodulating with those frequencies (i.e., wherein a frequency multiplexed plurality of said phase separated pairs of probe electrical signals are applied simultaneously to each other, each such phase separated pair comprising probe electrical signals of a different frequency band). (Col. 2, lines 26-34). Other detecting electrodes detect the signals and send out compound signal currents to the transmitting EIT electrodes about the body being investigated, whose complex components of impedance can be extracted by in-phase and quadrature synchronous demodulation (i.e., the detecting comprises detecting a pair of phase separated electrical responses corresponding to each frequency band from the one or more combined responses). (Col. 2, lines 35-38; Col. 3, lines 56-58).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker provide “a frequency multiplexed plurality” of said phase separated pairs of probe electrical signals applied simultaneously to each other, each such phase separated pair comprising “probe electrical signals of a different frequency band”,In re: Thomas DOWRICK et al. Application No.: 16/622,692Filed: December 13, 2019Page 4 of 12and “the detecting comprises detecting a pair of phase separated electrical responses corresponding to each frequency band from the one or more combined responses” of McEwan. Doing so provides for increasing the impedance spectrum (EITS) frame rate to simultaneously inject currents, so that their contributions to the potential at any electrode can be separated by demodulation. (Col. 2, lines 26-30).
Regarding claim 4, McEwan teaches the step of providing broad band codes embracing a
wide frequency spectrum at a 10 Hz resolution (i.e., different frequency bands). (Col. 3, lines 30-
41). The codes are inherently broadband signals and many different codes of binary or multi-
level nature may be used. The codes have the property that their autocorrelation functions are
extremely sharp, enabling them to be extracted from mixed, noisy signals at the receiver. (Col. 5,
lines 3-10). This enables wide-bandwidth multi-electrode spectroscopy to be performed in times equivalent to that taken for single measurements in present-day EITS systems. (Col. 5, lines 24-26). Accordingly, the number for different frequency bands is then a results-effective variable that would have been optimized through routine experimentation based on the factors of accuracy and calculation speed. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number of frequency bands so as to obtain the desired accuracy and calculation speed. Further, the number of frequency bands would have involved a mere carrying forward of the concept of McEwan involving only a change in the number of different frequency bands and there is no evidence of the criticality of the claimed number of frequency bands (See Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Hence, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the
claimed frequency bands.
Regarding claim 5, McEwan further teaches the invention to provide for the signal, in each instance, to be a specific length sequence of pulses with each sequence coded with a channel-specific code and for the signals to be broad band codes embracing a wide frequency spectrum of from 10 Hz to 5 MHz, or even 10 MHz or more (i.e., wherein centres of all of the frequency bands lie in a range from 2 kHz to 12 kHz). (Col. 3, lines 30-41)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker provide “centers of all of the frequency bands lie in a range from 2 kHz to 12 kHz” of McEwan. Doing so provides codes that have the property that their autocorrelation functions are extremely sharp, enabling them to be extracted from mixed, noisy signals at the receiver. (Col. 5, lines 3-6). 
Regarding claim 6, Walker modified by McEwan teaches that the components of impedance (i.e., phase separated pair of probe electrical signals, as taught by Walker) can be extracted by in-phase and quadrature synchronous demodulation via a process referred to as frequency-division multiplexed electrical impedance tomography (FDM EIT), signifying that the phase separated pair of probe electrical signals comprise first and second probe electrical signals which are in phase quadrature with respect to each other. (Col. 2, lines 35-38).
Regarding claims 7-9 Walker as modified by McEwan teaches that when all the desired combinations have been measured (i.e., determining the electrical properties of the peripheral nerve within the perimeter using the pair of phase separated electrical responses, as taught by Walker, Paragraph [0045]), a reconstruction algorithm is used to produce an approximation of the distribution (i.e., map or image) of the electrical properties of the material (e.g., peripheral nerve) within the image plane, based on its impedance (in EIT) or impedance spectrum (in EITS) (i.e., determined electrical properties are representative of impedance). (McEwan, Col. 1, lines 50-53).                                                                                                            
Claims 10-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Xiang (U.S. Patent No. 20160331326) (previously cited).
Regarding claim 10, Walker teaches “the spacing of the plurality of electrodes around the perimeter of the peripheral nerve” but does not teach the plurality of electrodes on “a flexible cuff and wrapping the flexible cuff around the perimeter of the peripheral nerve so that the plurality of electrodes are in contact with the perimeter of the peripheral nerve.”
Xiang, in a related field of endeavor, teaches (Figures 3A and 3B) a representative flexible epineural strip electrode (100d), wherein the nerve interface portion (102) includes two flexible spiral arm members (106) that spirally extend outward from the electronics interface portion (110), and which are configured to spirally wrap around an underlying peripheral nerve on which the electronics interface portion (110) is positioned (i.e., flexible cuff and wrapping the flexible cuff around the perimeter of the peripheral nerve so that the plurality of electrodes are in contact with the perimeter of the peripheral nerve.). (Paragraph [0050]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker include “the plurality of electrodes on a flexible cuff and wrapping the flexible cuff around the perimeter of the peripheral nerve so that the electrodes are in contact with the perimeter of the peripheral nerve” of Xiang. Doing so can enable better neuroelectric signal discrimination among fascicles when the flexible elongate strips of the flexible epineural strip electrode are positioned on a peripheral nerve. (Paragraph [0051]).
Regarding claim 11, Walker teaches a system for producing asynchronous neural responses to treat pain, including for peripheral nerves (i.e., apparatus for determining electrical properties within a peripheral nerve). (Abstract, Paragraph [0048]).  As shown in Figures 10 and 12, lead bodies (110) (i.e., plurality of electrodes) are positioned proximate to a target neural population (e.g., around a perimeter of the peripheral nerve). (Paragraphs [0040], [0044]). Walker further teaches process portion (572) (i.e., signal source) which directs first and second electrical signals to a target neural population (i.e., simultaneously applying a phase separated pair of first and second probe electrical signals), to selected representative locations for representative lead bodies (110). (Paragraph [0031]). In each of the foregoing representative locations, the first portion (111a) (i.e., first electrode) of the lead body (110) can be positioned epidurally (or subdurally) proximate to a target neural population while the second portion (111b) (i.e., second electrode) is positioned radially outwardly from the target neural population (i.e., a signal source arranged to simultaneously apply a phase separated pair of first and second probe electrical signals to a set of respective first and second combinations of electrodes). (Paragraph [0044]).
Figure 6 is a timing diagram illustrating wave forms for two electrical signals, shown as a first electrical signal (630a) and a second electrical signal (630b). The first electrical signal (630a) includes first cycles (632a), each of which includes a first pulse (631a) having a pulse width PW1. Individual first cycles (632a) have a first period P1. The second electrical signal (630b) includes multiple second cycles (632b), each of which includes a second pulse (632b) having a second pulse width PW2. Individual second cycles (632b) have a second period P2. In a particular embodiment, each second cycle (632b) of the second signal (630b) follows a corresponding first cycle (632a) of the first signal (630a), and is spaced apart from the first cycle (632a) by an offset or phase shift O. In particular embodiments, the offset O can have a constant value, so that the first and second frequencies F1, F2 are equal. In other embodiments, the offset O can vary, which can prolong the effectiveness of the therapy (i.e., the phase separated pair of first and second provide electrical signals having different signal phases from each other). (Paragraphs [0032]-[0033]).  The diagnostic leads (i.e., detector) record an overall action potential sum (i.e., a detector arranged to receive one or more combined responses to the phase separated pair of first and second probe electrical signals at one or more of the plurality of electrodes). (Paragraph [0045]). Accordingly, in one embodiment, the practitioner can increase the frequency of the signals applied to the treatment leads, while observing the amplitude of the summed compound action potential response recorded by the recording leads. When the detected response decreases, this can indicate to the practitioner that the patient is generating asynchronous action potentials (i.e., detect a pair of phase separated electrical responses corresponding to the different signal phases from the one or more combined responses). (Paragraph [0045]).
Walker, however, fails to teach “a nerve cuff” arranged to space a plurality of electrodes
around a perimeter of the peripheral nerve. 
Xiang teaches non-invasive electrode structures for sensing neural signals carried or produced by peripheral nerves such as neural cuff electrodes. (Paragraph [0005]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to include “a nerve cuff arranged to space a plurality of electrodes around a perimeter of the peripheral nerve to the detection system” of Xiang. Doing so, can enable better neuroelectric signal discrimination among fascicles when the flexible elongate strips of the flexible epineural strip electrode are positioned on a peripheral nerve. (Paragraph [0051]).
Regarding claim 12, Walker teaches process portion (572) (i.e., signal source) which directs first and second electrical signals to a target neural population for different representative lead bodies (e.g., 110c and 110d) (i.e., arranged to apply each of a plurality of said phase separated pairs of first and second probe electrical signals to a different set of combinations of electrodes). (Paragraph [0031]).
The diagnostic leads (i.e., detector) record an overall action potential sum (i.e., the detector is arranged to detect a pair of phase separated electrical responses corresponding to each phase separated pair of probe electrical signals from the one or more combined responses). At low stimulation frequencies, in response to which the neuron population generates synchronous action potentials, the recorded signal strength of the compound action potential is expected to be higher than when the patient produces asynchronous responses at higher frequencies, in which the recorded signal will have a lower signal strength indicating fewer additive action potentials (i.e., collecting one or more combined responses comprises collecting one or more combined responses to the phase separated pairs of first and second probe electrical signals at the one or more of the plurality of electrodes). (Paragraph [0045]).
Regarding claim 15, Walker teaches all of the elements except wherein “the nerve cuff comprises a flexible substrate for wrapping around at least part of the perimeter of the peripheral nerve, and the plurality of electrodes are spaced on the flexible substrate for contacting the peripheral nerve around the perimeter”.
Xiang teaches (Figures 3A and 3B) a representative flexible epineural strip electrode (100d), wherein the nerve interface portion (102) includes two flexible spiral arm members (106) that spirally extend outward from the electronics interface portion (110), and which are configured to spirally wrap around an underlying peripheral nerve on which the electronics interface portion (110) is positioned (i.e., nerve cuff comprises a flexible substrate for wrapping around at least part of the perimeter of the peripheral nerve, and the plurality of electrodes are spaced on the flexible substrate for contacting the peripheral nerve around the perimeter). (Paragraph [0050]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to provide a “nerve cuff compris[ing] a flexible substrate for wrapping around at least part of the perimeter of the peripheral nerve, and the plurality of electrodes [] spaced on the flexible substrate for contacting the peripheral nerve around the perimeter” of Xiang. Doing so, can enable better neuroelectric signal discrimination among fascicles when the flexible elongate strips of the flexible epineural strip electrode are positioned on a peripheral nerve. (Paragraph [0051]).
Regarding claim 17, Xiang teaches (Figures 20A and 20C) the implantation of flexible neural ribbon electrodes on three terminal branches of a rat sciatic nerve (i.e., apparatus is adapted for implantation in the human or animal subject). (Paragraph [0032]).
Regarding claim 18, Walker as modified by Xiang, as previously discussed, teaches a
method for taking electrical taking electrical impedance tomography measurements using multiple electrodes located at selected positions external to a volume of a subject body, which may be a part of the human body, such as a peripheral nerve (i.e., a method of imaging a cross section of electrical activity within excitable nervous tissue such as a peripheral nerve). (Xiang, Paragraph [0002]). Furthermore, Walker, as previously discussed, teaches using phase multiplexed electrical impedance tomography. (Paragraphs [0031]-[0033]).
	Regarding claim 19, Walker, as previously discussed, teaches wherein the excitable nervous tissue comprises a peripheral nerve. (Paragraph [0048]). 

Claims 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Xiang, further in view of McEwan.
Regarding claim 13, Walker as modified by Xiang teaches all of the elements of the claimed invention except wherein the signal source is arranged to apply “a frequency multiplexed plurality” of said phase separated pairs of first and second probe electrical signals simultaneously to each other, each such phase separated pair comprising “probe electrical signals of a different frequency band”, and the detector is arranged to detect a pair of phase separated electrical responses corresponding to “each frequency band” from the one or more combined responses.
McEwan teaches an apparatus to simultaneously inject currents which are modulated to be mathematically orthogonal, so that their contributions to the potential at any electrode can be separated by demodulation, also known as frequency- division multiplexed electrical impedance tomography (FDM EIT). For example, if a current of frequency f1 is injected at one pair of electrodes, and a current of frequency f2 at a second pair, then the potential across a third pair of electrodes can be separated into a component due to f1 and a component due to f2 by synchronously demodulating with those frequencies (i.e., a frequency multiplexed plurality of said phase separated pairs of first and second probe electrical signals simultaneously to each other, each such phase separated pair comprising probe electrical signals of a different frequency band). (Col. 2, lines 26-34). Other detecting electrodes detect the signals and send out compound signal currents to the transmitting EIT electrodes about the body being investigated, whose complex components of impedance can be extracted by in-phase and quadrature synchronous demodulation (i.e., detect a pair of phase separated electrical responses corresponding to each phase separated pair of probe electrical signals from the one or more combined responses). (Col. 2, lines 35-38; Col. 3, lines 56-58).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker as modified by Xiang provide a signal source arranged to apply “a frequency multiplexed plurality” of said phase separated pairs of first and second probe electrical signals simultaneously to each other, each such phase separated pair comprising “probe electrical signals of a different frequency band”, and a detector arranged to detect a pair of phase separated electrical responses corresponding to “each frequency band” from the one or more combined responses of McEwan. Doing so provides for increasing the EITS frame rate to simultaneously inject currents, so that their contributions to the potential at any electrode can be separated by demodulation. (Col. 2, lines 26-30).
Regarding claim 14, Walker as modified by McEwan teaches, as previously discussed, that the components of impedance (i.e., phase separated pair of probe electrical signals, as taught by Walker) can be extracted by in-phase and quadrature synchronous demodulation via a process referred to as frequency-division multiplexed electrical impedance tomography (FDM EIT), signifying that the phase separated pair of probe electrical signals comprise first and second probe electrical signals which are in phase quadrature with respect to each other. (Col. 2, lines 35-38).
Regarding claim 16, Walker as modified by McEwan teaches, as previously discussed, that when all the desired combinations have been measured, a reconstruction algorithm is used to produce an approximation of the distribution of the electrical properties of the material (e.g., peripheral nerve) within the image plane, based on its impedance (in EIT) or impedance spectrum (in EITS). (Col. 1, lines 50-53).
Regarding claim 20, Walker as modified by McEwan, as previously discussed, teaches both phase multiplexed, (Paragraphs [0031]-[0033] of Walker), and frequency multiplexed, (Col. 2, lines 35-38 of McEwan), electrical impedance tomography. 

Response to Arguments
The Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The Applicant's amendment did not necessitate all the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        7/21/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791